DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,801,870 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader, and thus fully met. Regarding claim 18, the Patent claims a vibronic measuring transducer (vibration sensor) for measuring mass flow of flowable medium, comprising (claim 1, c. 7, ll. 23-25): an oscillatable measuring tube configured to convey the medium therethrough, the measuring tube having an inlet side and an outlet side, wherein the measuring tube is bent in its rest position in a tube plane (c. 7, ll. 26-30); a tube inlet section adjoining the inlet side of the measuring tube (c. 7, l. 31); a tube outlet section adjoining the outlet side of the measuring tube (c. 7, l. 32); at least one 
Claims 19-38 are similarly met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 23, 24, and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
18 is indefinite because it is not understood what is meant by the language “an angular velocity dependence of the calibration factor…has a minimum, or exceeds the minimum by no more than 20%” (last ¶, last 4 lines). 
Similarly, claim 19 is indefinite because the language “an angular velocity dependence of the calibration factor… has a minimum, or exceeds the minimum by no more than 5%” (ll. 2-4) is unclear.
Claim 23 is rendered indefinite for the following:
It is unclear what the metes and bounds of the term “local” maximum (l. 3) is. 
It is not understood what is meant by the language “the securement bodies are positioned such that the evaluation function is lower than the value of the maximum by no more than 20%” (ll. 3-5).
Similarly, claim 24 is indefinite because the language “the securement bodies are positioned such that the evaluation function is lower than the value of the maximum by no more than 2%” is unclear.
Claim 30 is indefinite because the phrase “in each case” (l. 1) is unclear.
Claim 31 is rendered indefinite for the following:
The use of the phrase “in each case” (ll. 1 and 3) is unclear.
It is unclear what is meant by the language “the oscillation sensors are applied to the measuring tube, in each case, between an intersection of one of the angle bisectors with the measuring tube and a point on the corresponding outer straight section of the measuring tube that is removed by a radius of curvature of the corresponding arc-shaped section from a transition of the arc-shaped section to the corresponding outer straight section” (ll. 3-7).
Claim 32 is indefinite for the following:
The use of the phrase “in each case” (ll. 1 and 7) is unclear.
It is unclear what is meant by the language “wherein a characteristic base area of the measuring tube is defined by a rectangle whose sides extend in the z-direction through, in each case, an intersection of one of the angle bisectors with a tube axis of the corresponding arc-shaped section and extend in the y-direction through, in each case, a corresponding intersection of one of the inlet-side and outlet-side securement bodies with the tube axis of the measuring tube, wherein the ratio of the rectangular area to an inner diameter of the measuring tube is not more than 8000” (ll. 5-11).
Claim 33 is indefinite for the following:
The use of the phrase “in each case” (ll. 4 and 6) is unclear.
It is unclear what is meant by the language “the tube inlet and the tube outlet section contribute… supplementally to the one or more spring securements, in each case, to a degree of freedom specific spring constant, wherein a contribution of the tube inlet section deviation from a corresponding contribution of the tube outlet section by, in each case, no more than 10% of the, in each case, lower contribution” (ll. 1-7).
Claim 34 is indefinite because it is unclear what is meant by the language “a shared contribution of the tube inlet section and the tube outlet section to the degree of freedom specific spring constants amounts to no more than 40%.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kazakis (US 5,287,754) in view of Koga et al. (JP 2005-351636 A). 
Regarding claim 18, Kazakis  discloses a vibronic measuring transducer (fig. 1) for measuring mass flow of flowable medium, comprising: an oscillatable measuring tube (2) configured to convey the medium therethrough, the measuring tube (2) having an inlet side (at line inlet 1) and an outlet side (at line outlet 3), wherein the measuring tube (2) is bent in its rest position in a tube plane (tube 2 is bent in a tube plane); a tube inlet section (1) adjoining the inlet side of the measuring tube (2); a tube outlet section (3) adjoining the outlet side of the measuring tube (2); at least one oscillation exciter (2a) configured to excite bending oscillations of the measuring tube (2) in a bending oscillation use-mode (c. 3, ll. 48-54); two oscillation sensors (2b) configured to register oscillations of the measuring tube (c. 3, ll. 48-54); a support system including a support plate (4), an inlet-side securement body (7) and an outlet-side securement body (8), the support system having support system oscillation modes comprising elastic deformations of the support plate (carrier system 4 has oscillation modes comprising elastic deformations of carrier system 4; c. 4, ll. 6-12); and a housing (5), wherein: the measuring tube (2) is rigidly connected to the support plate (4) via the inlet-side securement body (7) and the outlet-side 
Regarding claims 19-24, Kazakis discloses wherein the oscillation sensors (2b) are positioned such that the angular velocity dependence of the calibration factor in case of rotations of the measuring transducer about the rotational axis has a minimum, or exceeds the minimum by no more than 5% (the angular dependence of the “calibration factor” based on the positions of sensors 2b must have some minimum; fig. 1); wherein the inlet-side and outlet-side securement bodies (7, 8) are each positioned such that the use-mode eigenfrequency (natural frequency) has a frequency separation from a nearest eigenfrequency of another oscillatory mode of the measuring tube (3) that is not less than a frequency separation limit value, wherein the frequency separation limit value amounts to at least 2% of the use-mode eigenfrequency (the use-mode natural frequency is separated from a nearest natural frequency of another mode of tube 3 by some value that is not less than some “frequency separation limit value”); wherein the frequency separation limit value amounts to at least 8% of the use-mode eigenfrequency (some frequency separation limit value amounts to at 8% of a use-mode natural frequency); wherein an evaluation function, which is proportional to the frequency separation and inversely 
Regarding claims 25-28, Kazakis discloses wherein the bending oscillation use-mode is an F3 bending oscillation mode (a bending oscillation mode of tube 1 is extends perpendicularly from the tube plane); wherein the eigenfrequencies (natural frequencies) of oscillations of the support plate (4) relative to the housing (5) due to the translation oscillation degrees of freedom and the rotation oscillation degrees of freedom are at most half of the use-mode eigenfrequency of the bending oscillation use-mode (the flow meter natural frequency is around 20 Hz which is less than half of the Coriolis natural frequency of 120-140 Hz; c. 4, ll. 31-36), and wherein the eigenfrequency of the support system amounts to at least twice the use-mode eigenfrequency (the natural frequency of the carrier system is 2000 Hz which is at least twice the Coriolis natural frequency of 120-140 Hz; c. 4, ll. 31-36); wherein the number of spring securements is 1, 2, 3 or 4 (there are four springs 6 and 6’; fig. 3); wherein the measuring tube (2) is bent generally in an S-shape (tube 2 is bent in an S-shape; fig. 1), wherein in the tube plane has a longitudinal direction with respect to which a measuring tube axis has at no point an angle of greater than 85.degree. 
Regarding claims 29-32, Kazakis discloses wherein the measuring tube (2) includes, between the inlet-side and outlet-side securement bodies (7, 8), two outer straight sections and a central straight section, which are connected by two arc-shaped sections (tube 2 has two outer straight sections at in inlet and outlet side, a central straight section, and two arc-shaped sections; fig. 1), wherein the inlet-side and outlet-side securement bodies (7, 8) are each arranged at one of the outer straight sections, respectively (blocks 7 and 8 are each arranged at one of the straight sections of tube 2; fig. 1); wherein, in each case, an angle bisector extends between a tube central axis of the central straight section and a tube central axis of one of the outer straight sections (an angle bisector extends between the central straight axis of tube 2 and one of the outer straight sections of tube 2), wherein a coordinate system includes a z-axis extending in the tube plane perpendicular to the angle bisectors (a “z” axis extends in the tube plane perpendicular to the angle bisector), wherein the axis of the two-fold rotational symmetry forms the x-axis, wherein an x-z-plane defined by the x-axis and the z-axis extends through the outer straight sections away from the securement bodies (an x-z plane extends through the outer straight sections away from blocks 7 and 8; fig. 1); wherein, in each case, an angle bisector extends between tube central axes of the central straight section and each of one of the outer straight sections (an angle bisector extends between the straight central axis of tube 2 and each of the outer straight sections of tube 2; fig. 1), wherein the oscillation sensors (2b) are applied to the measuring tube (2), in each case, between an intersection of one of the angle bisectors with the measuring tube (2) 
Regarding claims 33-37, Kazakis discloses wherein the tube inlet section (1) and the tube outlet section (3) contribute, relative to the translation oscillation degrees of freedom and the rotation oscillation degrees of freedom of the support plate (4) relative to the housing (5), supplementally to the one or more spring securements (6, 6’), in each case, to a degree of freedom specific spring constant (line inlet 1 and line outlet 3 each contribute to a spring constant for the system including springs 6 and 6’), wherein a contribution of the tube inlet section (1) deviates from a corresponding contribution of the tube outlet section (3) by, in each case, no more than 10% of the, in each case, lower contribution (a contribution of line inlet 1 and line inlet 3 may not deviate from each other); wherein a shared contribution of the tube inlet section (1) and the tube outlet section (3) to the degree of freedom specific spring constants amounts to no more than 40% (a shared contribution of line inlet 1 and line outlet 3 would not contribute more than 40% to the system having at least four springs especially in the case that line outlet 3 is part of the Coriolis flow line; c. 3, ll. 62-64); wherein the tube inlet section (1) and the tube outlet section (3) have substantially the same tube cross section as the measuring tube (2) and are manufactured as one piece with the measuring tube (line inlets 1 and 3 may be part of tube 2 and have the same cross-section; fig. 3); wherein the eigenfrequencies of the translation oscillation degrees of freedom and rotation oscillation degrees of freedom of the support plate (4) amount to not less than 70 Hz and/or no more than 400 Hz (120-140 Hz; c. 4, ll. 31-34); wherein the at least one 
Although Kazakis is silent on the spring securements (6,6’) being formed by a cut in the support plate (4), it is well known in the art of measuring and testing devices to provide a spring element cut from a plate. 
Koga et al., herein Koga, teaches a spring (6) formed in a support plate (5) by at least one cut in the support plate (Abstract, Solution); wherein the spring (6) of the support plate (5) is generally spiral-shaped (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kazakis with the spring element cut from the support plate as taught in Koga to provide a simplified spring structure having less parts.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kazakis (US 5,287,754) in view of Koga et al. (JP 2005-351636 A), and further, in view of Murakami (US 2017/0122787 A1).
Regarding claim 38, Kazakis in view of Koga disclose the invention as set forth above.
Kazakis in view of Koga are silent on the specific diameter of the measuring tube.
However, it is well known in the art of flow meters that the size of the measuring tube is dependent on factors such as the particular application of the flow  Murakami teaches a measurement tube (11) having an inner diameter of not more than 5 mm (3.2 mm, ¶ [0027]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kazakis in view of Koga with a particular tube diameter, such as that taught by Murakami, to provide a flow meter size commensurate with a desired sensor sensitivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852